Citation Nr: 1039726	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-37 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The Veteran had active military service from December 1967 to 
August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Veteran requested and was scheduled for a VA travel Board 
hearing in October 2008 but failed to report for that hearing and 
provided no explanation for not appearing at the hearing.  The 
Board will therefore proceed with his appeal as though the 
request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.704(d). 


FINDINGS OF FACT

There is medical and lay evidence of record establishing a 
diagnosis of PTSD, credible supporting evidence that a claimed 
in-service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Here the decision below is granting 
in full the benefits sought on appeal.  Accordingly, even 
assuming that an error was committed with respect to the duty to 
notify or the duty to assist, such error was harmless and will 
not be further discussed. 


II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  When all the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which case, 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2010); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in- 
service stressor actually occurred.  38 C.F.R. § 3.304(f).


If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  The  
determination as to whether evidence establishes that a Veteran 
engaged in combat with the enemy must be resolved on a case-by- 
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative  
weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for 
establishing in-service stressors in claims for PTSD was recently 
relaxed, adding to the types of claims VA will accept through 
credible lay testimony alone.  The new regulations provide that  
if a stressor claimed by a veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in- 
service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a 
traumatic event in which the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense 
fear, helplessness, or horror.  Additional diagnostic criteria 
must be met before a diagnosis of PTSD is warranted. 

After a careful review of the Veteran's claims file the Board 
finds that by granting the Veteran the benefit of doubt service 
connection for PTSD is warranted.  In the present case, the 
Veteran asserts that when he was a supply clerk stationed in Chu 
Li, Vietnam, he was involved in enemy rocket fire.  He also 
asserts that he and a fellow soldier drove through rocket attacks 
while taking a wounded soldier for medical treatment, he was also 
under regular small arms fire, and that he had to dig up bodies 
of soldiers from the Army of the Republic of Vietnam (ARVN). 

The Veteran consistently reported these stressors at his February 
2005 and March 2005 VA examinations.  At his examinations he 
stated that he served in a variety of positions as a clerk and a 
great deal of regular guard duty and convoy guard duty.  He 
stated that his stressors dealing with members of the ARVN and 
driving through rocket attacks occurred during his first tour of 
duty, specifically June and July 1969.  He also stated that 
during his second tour of duty from 1970 and 1971 he did a lot of 
convoy guard duty and therefore, was under regular attach of 
small arms fire.  He also saw his friends killed through rocket 
attacks and mortar attacks; he was then involved in transporting 
their bodies for identification.   The February 2005 VA examiner 
diagnosed the Veteran with PTSD that was moderate and highly 
probable to be chronic; it was noted that the Veteran avoided 
memories of Vietnam and people as a response to his time in 
Vietnam.  The March 2005 VA examiner diagnosed the Veteran with 
Axis I diagnoses of PTSD, substance abuse dependence, cocaine, 
and heroine, total and full remission.  The March 2005 VA 
examiner also stated that he had an Axis IV diagnosis of trauma 
of war.  

The Board notes that in May 2006 the U.S. Armed Forced Center, 
Research of Unit Records verified that Chu Lai Defense Command 
and various night defense positions received over 190 rounds of 
mortar first in the latter half of May 1969 and eight 122 mm 
rockets on January 5, 1970.  They were unable to locate records 
documenting attacks in June 1969 or an attack at the Chu Lai 
ammunition dump.  The May 2006 rating decision denied service 
connection for PTSD on the basis that though there was mortar 
fire in May 1969 and January 1970 they were unable to locate 
records documenting an attack in June 1969 or an attack at the 
Chu Lai ammunition dump.  Therefore, the Board finds that with 
the new PTSD regulations the Veteran's assertions are enough to 
establish the occurrence of his claimed in-service stressors and 
that though they were not completely verified by CURR the 
evidence was not contrary to his assertions; this is true since 
Veteran's reported stressors were verified but the dates were not 
correct.  The Veteran stated that an attack occurred in June 1969 
but CURR verified a May 1969 attack.  The Board finds that under 
new regulations this is acceptable because it is line with the 
Veteran's statements.  In addition, the February 2005 and March 
2005 VA examiners supported a diagnosis of PTSD that was 
consistent with his stressors.  The Board accordingly finds that 
the Veteran has a current diagnosis of PTSD and  that there is no 
clear and convincing evidence to the contrary that the Veteran's 
stressors occurred; therefore, service connection for PTSD should 
be granted.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which does 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt that within the range or probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  See 
also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted in this case.  








ORDER

Service connection for PTSD is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


